American Century Investment Trust Prospectus Supplement Inflation Protection Bond Fund Supplement dated August 31, 2011 ¡ Prospectus dated August 1, 2011 The following table replaces the Shareholder Fees table on page 2 of the prospectus: Shareholder Fees (fees paid directly from your investment) Investor Institutional A B C R Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of offering price) None None 2.25% None None None Maximum Deferred Sales Charge (Load) (as a percentage of the original offering price for B Class shares or the lower of the original offering price or redemption proceeds for C Class shares) None None None 5.00% 1.00% None Maximum Annual Account Maintenance Fee (waived if eligible investments total at least $10,000) None None None None None The following language replaces the A Class entry in the Example section on page 2 of the prospectus: A Class The following table replaces the Average Annual Total Returns table on page 4 of the prospectus: Average Annual Total Returns For the calendar year ended December 31, 2010 1 year 5 years Since Inception Inception Date Investor Class Return Before Taxes 5.46% 5.20% 4.63% 05/31/2005 Return After Taxes on Distributions 4.33% 4.05% 3.39% 05/31/2005 Return After Taxes on Distributions and Sale of Fund Shares 3.61% 3.80% 3.25% 05/31/2005 Institutional Class Return Before Taxes 5.75% 5.49% 4.91% 05/31/2005 A Class Return Before Taxes(1) 2.82% 4.48% 3.96% 05/31/2005 B Class Return Before Taxes 0.36% 3.99% 3.45% 05/31/2005 C Class Return Before Taxes 4.46% 4.21% 3.65% 05/31/2005 R Class Return Before Taxes 4.94% 4.72% 4.16% 05/31/2005 Barclays Capital U.S. 1-5 Year Treasury Inflation Protected Securities (TIPS) Index(2) (reflects no deduction for fees, expenses or taxes) 3.86% 4.98% 4.65% 05/31/2005 Barclays Capital U.S. Treasury Inflation Protected Securities (TIPS) Index (reflects no deduction for fees, expenses or taxes) 6.31% 5.33% 4.86% 05/31/2005 1 Prior to August 31, 2011, this class had a front-end sales charge of 4.50%. The front-end sales charge is now 2.25%. Performance has been restated to reflect this change in the sales charge. 2 Effective August 31, 2011, the fund's benchmark changed from the Barclays Capital U.S. Treasury Inflation Protected Securities (TIPS) Index to the Barclays Capital U.S. 1-5 Year Treasury Inflation Protected Securities (TIPS) Index. The fund’s investment advisor believes that the duration of the Barclays Capital U.S. 1-5 Year Treasury Inflation Protected Securities (TIPS) Index aligns better with the fund’s duration. The investment process is unchanged. ©2011 American Century Proprietary Holdings, Inc. All rights reserved. CL-SPL-729581108
